DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “annual protrusion” (cl 8:2) lacks antecedent basis in the claim.
 	The phrase “annual protrusion” (cl 9:2) lacks antecedent basis in the claim.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (USPN 7335006).  Wilson et al teach the claimed process as evidenced at col 6:43-col 7:29; and fig 7.
 	Regarding claim 1:   (Currently Amended) An injection molding apparatus  (Wilson et al: together label location core 730, mould cavity 720, and mould core 710) that molds a resin on a workpiece (Wilson et al: laminate label 701) , the injection molding apparatus comprising: a first mold (Wilson et al: mould core 710) in which injection members configured to inject a molten resin are provided; [[and]] a second mold (Wilson et al: together label location core 730) configured to form a cavity (Wilson et al: mould cavity 720) together with the first mold, wherein the first mold or the second mold includes a retaining section (Wilson et al: the space between projections 731) configured to retain the workpiece in the cavity, and wherein a surface area of the retaining section is smaller than a surface area of the workpiece to be retained (Wilson ; and an annular protrusion (Wilson et al: projections 731) inwardly defining the retaining section, wherein the annular protrusion is a processing portion configured to carry out a bending process on a peripheral edge portion of the workpiece (Wilson et al: projections are configured to bend and maintain the bend of the peripheral edges of label 701). 
 	Regarding claim 4:  (Currently Amended) The injection molding apparatus according to claim 1
 	Regarding claim 5:  (Previously Presented) The injection molding apparatus according to claim 1, wherein pressing members configured to press the workpiece are provided at predicted merging points where merging of the resin that is injected into the cavity from the injection members is predicted to occur (Wilson et al: projections 718 constitutes the claimed pressing members since they are pressing against label 701 and are found between the injection gates).
 	Regarding claim 9:  (New) The injection molding apparatus according to claim 1, wherein the annual protrusion is disposed at the first mold or the second mold radially outwardly of an annular convex portion (Wilson et al: projection 718) also disposed at the same one of the first mold or the second mold (Wilson et al: clearly fig 7 shows projection 718 being disposed at, i.e., placed against or upon, second mold/location core 730).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (USPN 7335006) as applied to claim 1 above.  Regarding claim 8, the specific shape of a mold projection is a mere obvious matter of choice dependent on the equipment availability.  Since projections having rounded ends are well-known in the mold art for not damaging preforms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to round the ends of the annular protrusion/projections 731 of Wilson et al in order to reduce any risk of damaging label 701. 
Applicant’s arguments with respect to claim(s) 1,4-5, and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744